Exhibit 10.4

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum Inc., (formerly Huron Ventures, Inc.) a
Delaware corporation with its principal executive offices in Fort Worth, Texas
(the “Company”), and Michael J. Ricketts, an individual currently residing in
Tarrant County, Texas (“Employee”), effective as of the 1st day of June, 2006
(the “Amendment Effective Date”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the below described Agreement.

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated May 28th, 2004, but effective June 1, 2004, as amended by First Amendment
to Employment Agreement effective as of January 1, 2006 (the “Agreement”); and

 

WHEREAS, the Company and Employee now desire to amend, alter, modify and change
the terms and provisions of the Agreement, as follows.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, Company and Employee do hereby
agree to amend, alter, modify and change the Agreement, as of the Amendment
Effective Date as follows:

 

1.                                      Section 1. Employment. shall be deleted
in its entirety and the following substituted in place and in lieu thereof:

 

1.                                       Employment.                          
The Company hereby employs Employee in the capacity of Vice President and
Principal Accounting Officer of the Company, and Employee hereby agrees to
accept such employment by the Company, upon the terms and conditions stated in
this Agreement

 

Except as specifically amended, altered, modified and changed hereby and
heretofore, the Agreement remains in full force and effect as originally
written.

 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Amendment effective as of the date first
above written.

 

 

 

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Michael J. Ricketts

 

 

      Michael J. Ricketts

 

--------------------------------------------------------------------------------

 